DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 29, 2021 has been entered.

Response to Amendment
Claims 1-7, 9-17, and 21-26 were previously pending and subject to the final action Jul. 06, 2021. In the response filed on Dec. 29, 2021, claims 1, and 13-16 were amended, claims 11-12 and 21-26 were cancelled. Therefore, claims 1-7, 9-10, and 13-17 are currently pending and subject to the non-final action below.


Response to Arguments
Applicant’s arguments, see pages 6-8, filed Dec. 29, 2021, with respect to claims 1-7, 9-17, and 21-26 under 35 U.S.C. 103 have been fully considered but they are not persuasive for the following reason below
Applicant’s Arguments 1
In Response to Arguments 1: The examiner respectfully disagrees with appellants argument because Boemker in view of Papa in view of Petito teaches the amendment recited in the response.
Boemker teaches: a user interface module that is adapted to receive a reference (document version) to a first document in the plurality of documents (Boemker – [Col. 12 lines 54-60] FIG. 8A The locations of signatures to be entered on elements, are identified by records in an ApproveItDocumentType table. This table includes fields for identifying a document set, an associated document path, which is a pointer to a data structure with the locations for signatures on the document, and a description and type code for the document. Further fields identify a version number, and the file name, name and file type and location. [Col. 13 lines 14-20] All users (whether representatives, signers, or processors) are identified by records in a user instance table 810. [Col. 15 lines 1-5] Fig. 11 Where desired, multiple persons may sign concurrently on separately displayed, private versions of the document)
and a first text item comprised of data specifying a location reference within the first document and a second text item; (Boemker – [Col. 5 lines 26-35] In one respect, the server 9 facilitates the execution of electronic signatures required on forms by lending institutions. To this end, the devices 2, 3, 6, 7 of the lenders submit the forms requiring electronic signatures to the server 9. Electronic signatures for purposes of this specification may include password, token, image, audio and biometric technologies.)
However, Petito teaches: at least one data record associated the first document that is comprised of data representing at least one with an exception, said data record comprised of the reference to the location in the first document and the second text item Petito – [Col. 8 lines 33-34] The notes table 1026 (FIG. 10) would also have information related to a particular closing. [Col. 8 lines 61-63] Both user and system generates notes. [Col. 10 lines 45-50] Real Estate Closing Embodiment eSys manages interaction with user notes (exceptions) to keep the process moving forward via controlled web based client device. The addNoteWindow.asp contains code for the pop up add not window, stores user input note to the database. [Col. 17 lines 7-25] Referring briefly to FIG. 23, there is depicted a Title Exceptions screen where title exception lists are custom built and retained using client profile relevant exceptions which can be selected and auto-included into a text view such as that shown in region 2150 for further file-specific editing.)
and an output module that generates an exception list document by automatically listing the contents of exception data records in one output document. (Petito – [Col. 17 lines 7-25] Referring briefly to FIG. 23, there is depicted a Title Exceptions screen where title exception lists are custom built and retained using client profile relevant exceptions which can be selected and auto-included into a text view such as that shown in region 2150 for further file-specific editing.)
Petito recites that notes table 1026 (Fig. 10) records user notes (exception) entered by users for documents. Fig. 23 depicted a Title Exceptions screen where title exception lists are custom built and retained using client profile relevant exceptions which can be selected and auto-included into a text view.

Claim(s) 1-3, 5-6, 9-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boemker et al. (US PAT: 8,572,388 B2, Pub. Date: Oct. 29, 2013 hereinafter “Boemker”) in view of Papa et al. (US PAT: 9,286,403 B2, Filed Date Feb. 4, 2015 hereinafter “Papa”) as applied to claims 1-3, 5-6, and 8-10, above and in further view of Petito et al.  (US PAT: 7,707,153, Pub Date: Apr. 27, 2010 hereinafter "Petito")
Regarding independent claim 1, Boemker teaches: A system comprised of at least one computer for managing storage of a catalog of a plurality of documents of a single transaction, said catalog comprising: (Boemker – [Col. 3 lines 5-10] Specifically, in a first aspect, a signable document. The signable document is formatted as an electronic package in a storage format, and an access demonstration document is formatted in that same format. The electronic package may be one or more documents. [Col. 4 lines 11-14] FIG. 8A illustrates data structures in the server of FIG. 2 for storing data regarding a container and the elements in the container.)
a database comprising a data structure that is comprised of a corresponding plurality of references to a corresponding plurality of data files comprising respective documents of the plurality of documents; (Boemker – [Col. 5 lines 15-19] The server 9 may process the incoming PCL data to sort, capture, designate signature sites and otherwise manage the data and requests communicated from the lender/applicant computing devices 2-8. [Col. 7 lines 9-17] Mass storage 31 of server computer 16 includes stored data 39 used to authenticate password, token and/or biometric login data submitted by a user. A container 38 includes a document set, and additional storage 62 may be allocated for Portable Document Format (PDF)/XML files not included in the documents set. [Col. 12 lines 26-35[ FIG. 8A illustrates the data structures in the server for storing data regarding a container 38 (document set) and the elements (documents) in the container 38. Each container 38 is represented by a record in the DocumentContainerInstance table 800.)
a corresponding plurality of data representing a status tag for the respective documents; (Boemker – [Col. 12 lines 28-39] FIG. 8A Records in table 800 include fields for a container identifier, the container file size, a file ready flag which indicates whether the container 38 is ready for signing, fields for indication whether the document container 38 is signable and the state (signed, unsigned, in progress) of the container. Further fields identify a version number, and the file name, name and file type and location.)
a corresponding plurality of data representing a first authorized signatory for the respective documents; (Boemker – [Col. 12 lines 54-60] FIG. 8A The locations of signatures to be entered on elements, are identified by records in an ApproveItDocumentType table. This table includes fields for identifying a document set, an associated document path, which is a pointer to a data structure with the locations for signatures on the document, and a description and type code for the document. [Col. 13 lines 14-20] All users (whether representatives, signers, or processors) are identified by records in a user instance table 810)
a corresponding plurality of data representing a second authorized signatory for the respective documents; (Boemker – [Col. 12 lines 54-60] FIG. 8A The locations of signatures to be entered on elements, are identified by records in an ApproveItDocumentType table. This table includes fields for identifying a document set, an associated document path, which is a pointer to a data structure with the locations for signatures on the document, and a description and type code for the document. [Col. 13 lines 14-20] All users (whether representatives, signers, or processors) are identified by records in a user instance table 810)
a corresponding plurality of data representing a title of the respective documents; (Boemker – [Col. 9 lines 15-20] For example, identification data that populates a cover sheet of a PCL stream may be mined. Such identification data may include, for instance, an address, a phone number, an email address, a name, title, company and most any other identifying attribute. This data may have originally been entered into the cover sheet or other document by an applicant or loan officer.)
a corresponding plurality of references to a signature location item associated with at least one of the first or second authorized signatories for the respective documents; (Boemker – [Col.14 lines 59-60] FIG. 11 includes an exemplary user interface screen 920 that includes a document configured for electronic signature. After reviewing the document of the screen 920, the user may click on a signature button to electronically sign the document.)
a signature module configured to: receive, from a remote computer operated by a user, a signature data item representing a signature, (Boemker – [Col.14 lines 60-65] [Col. 15 lines 1-5] FIG. 11 As also shown in FIG. 11, the form is pre-approved on the signature line at 922. Where multiple signatories are required, each signatory may be separately and/or privately linked for execution of the document set. Where desired, multiple persons may sign concurrently on separately displayed, private versions of the document. That is, two signers may view a document simultaneously.)
identify at least one of the first or the second authorized signatories associated with the user, (Boemker – [Col. 13, lines 55-60] Users are authenticated upon sign-in to the system. Fig. 11, User interface configured for electronic signature with multiple signatories required. [Col. 14 line 20-40] Entering a signature in the text box (tracking each signing event) may case the boolean input flag to change to a true value and record the signature for storing in the tables as shown in Fig. 8E (table 810) history and the storage of signature.)
present a subset of the plurality of references to the signature location item associated with the identified authorized signatories, (Boemker − [Col. 11, lines 35-41, Col. 12, lines 54-60] Fig. 4, These signature include locations and paths within a document. All document are stored as elements of one or more containers 38 at block 412. The locations of signatures to be entered on elements, are identified by records in an ApproveItDocumentType table. [Col. 14,15 lines 44-65, 1-6] Fig. 9-11, As shown in Fig. 9 includes a user authentication screen 900 useful in verifying that a person logging in as a designated signatory, in fact authorized to do so. As shown in Fig. 10 illustrate after the person logins in successfully. The screen 910 includes identifying information 912 as well as status 914 pertaining to pending documents. The authorized user may click the link to view documents needing signatures by the authorized user. Fig. 11 illustrates a user interface screen 920 that includes a document configured for electronic signatures. Where multiple signatories are required, each signature location may be separately and/or privately link for execution of the document set. Where desired, multiple person may sign concurrently on separately displayed private versions of the document.)
determine authenticity of the signature data item, determine that the signature data item corresponds to the identified authorized signatories, (Boemker – Boemker – [Col. 7 lines 9-15] Mass storage 31 of server computer 16 includes stored data 39 used to authenticate password, token and/or biometric login data submitted by a user. This process utilizes the authentication information stored as shown in FIG. 8D (USignContainer…Authentication table 832) [Col. 13 lines 1-10] Container 38 are also links to document signers (e.g. loan applicant’s) through a Container…Instance table 812. Records in table 812, includes an identifier, a container identifier, a user identifier for the document singer, and a document path identifier for a document path containing the signature location for the document. Fig. 9 includes a user authentication screen 900 useful in verifying that a person logging in as a designated signatory, in fact authorized to do so.)
store the received signature data item, (Boemker – [Col 12 lines 28-39] FIG. 8A illustrates data structures in the server of FIG. 2 for storing data regarding a container and the elements in the container. The signature received by the client computer will be transmitted to the server and stored in the tables shown in Fig. 8A.)
receive a data file, (Boemker – [Col 11,12 lines 45-65, 1-5] At block 416 of FIG. 7, the server may initiate the delivery of an email to a recipient borrower/signer. The email may include a Uniform Resource Location (URL) link. For instance, the system may create a PDF or other document containing a code or other access demonstration document that the user must view and enter on a web page to demonstrate that the user is able to view the documents as they are subsequently delivered.)
and update the database by storing a reference to the stored received signature data item and the data file in a portion of the data structure that corresponds to the document and the identified authorized signatories; (Boemker – [Col 12 lines 28-39] FIG. 8A illustrates data structures in the server of FIG. 2 for storing data regarding a container and the elements in the container. The signature received by the client computer will be transmitted to the server and stored in the tables shown in Fig. 8A. [Col. 15 lines 49-52] FIG. 13 shows an exemplary computer interface screen that includes information pertaining to the status of a document.)
and said system further configured to transmit for display on a remote computer data representing a list of at least one of the plurality of documents by title (Boemker – [Col. 15 lines 49-52] [Col. 16 lines 1-7] FIG. 13 shows an exemplary user interface screen 940 that includes information pertaining to the status of a document. Such a document report as is shown in the screen 940 may be viewed by either or both a lender or a borrower. Status information may or may not also include information pertaining to other signatories of a given document.)
and for each displayed document title in the list, an indication representing a state of the status tag associated with the displayed document title. (Boemker – [Col. 15 lines 49-52] [Col. 16 lines 1-7] FIG. 13 shows an exemplary computer interface screen that includes information pertaining to the status of a document. The document report displays the title name, version id, status and timestamp.)
a user interface module that is adapted to receive a reference (document version) to a first document in the plurality of documents (Boemker – [Col. 12 lines 54-60] FIG. 8A The locations of signatures to be entered on elements, are identified by records in an ApproveItDocumentType table. This table includes fields for identifying a document set, an associated document path, which is a pointer to a data structure with the locations for signatures on the document, and a description and type code for the document. Further fields identify a version number, and the file name, name and file type and location. [Col. 13 lines 14-20] All users (whether representatives, signers, or processors) are identified by records in a user instance table 810. [Col. 15 lines 1-5] Fig. 11 Where desired, multiple persons may sign concurrently on separately displayed, private versions of the document)
and a first text item comprised of data specifying a location reference within the first document and a second text item; (Boemker – [Col. 5 lines 26-35] In one respect, the server 9 facilitates the execution of electronic signatures required on forms by lending institutions. To this end, the devices 2, 3, 6, 7 of the lenders submit the forms requiring electronic signatures to the server 9. Electronic signatures for purposes of this specification may include password, token, image, audio and biometric technologies.)
Boemker does not explicitly teach: scan a visual code embedded within the data file that establishes a correspondence between the received data file and a location within one of the plurality of documents associated with the received data file,
However, Papa teaches: scan a visual code embedded within the data file that establishes a correspondence between the received data file and a location within one of the plurality of documents associated with the received data file, (Papa – [Col 9, 10 lines 48-65, 1-15] A signature is rendered within a signature block of a document, which may include a pictorial representation inserted into the document. As a security measure, the security code of the signature is rendered as is a QR code and inserted as well. This allows anyone to scan the QR code and retrieve information about the document, such as the title and all signatories to verify the authenticity of the document and the signatures. In some embodiments, the security code of a signature can be used to look up documents. The codes may be typed in manually, or a QR code or bar code may be scanned using a camera on a mobile device to enter the code. Fig. 13 element 1300b is an example of QR code that can be scanned.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker and Papa as both inventions relate to electronic document management. Adding the teaching of Papa provides Boemker with the quicker way of receiving and authenticating signatures using a QR code embedded in a document. Therefore, providing an expect improvement in security and filtering documents within a document management system.
Boemker does not explicitly teach: at least one data record associated the first document that is comprised of data representing at least one with an exception, said data record comprised of the reference to the location in the first document and the second text item received through the user interface module; and an output module that generates an exception list document by automatically listing the contents of exception data records in one output document.
However, Petito teaches: at least one data record associated the first document that is comprised of data representing at least one with an exception, said data record comprised of the reference to the location in the first document and the second text item received through the user interface module; (Petito – [Col. 8 lines 33-34] The notes table 1026 (FIG. 10) would also have information related to a particular closing. [Col. 8 lines 61-63] Both user and system generates notes. [Col. 10 lines 45-50] Real Estate Closing Embodiment eSys manages interaction with user notes (exceptions) to keep the process moving forward via controlled web based client device. The addNoteWindow.asp contains code for the pop up add not window, stores user input note to the database. [Col. 17 lines 7-25] Referring briefly to FIG. 23, there is depicted a Title Exceptions screen where title exception lists are custom built and retained using client profile relevant exceptions which can be selected and auto-included into a text view such as that shown in region 2150 for further file-specific editing.)
and an output module that generates an exception list document by automatically listing the contents of exception data records in one output document. (Petito – [Col. 17 lines 7-25] Referring briefly to FIG. 23, there is depicted a Title Exceptions screen where title exception lists are custom built and retained using client profile relevant exceptions which can be selected and auto-included into a text view such as that shown in region 2150 for further file-specific editing.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker, Papa and Petito as both inventions relate to electronic document management. Adding the teaching of Petito provides Boemker and Papa with the ability to add note/alerts events in addition to a user signature and would result in an expected improvement to Boemker of flagging locations of missing signatures in a package of documents.
Regarding dependents claim 2, discloses all the features with respect to claim 1 as outlined above
Boemker teaches: wherein the status tag represent one of ready for execution, executed, original, markup. (Boemker – [Col. 12 lines 28-39] FIG. 8A Records in table 800 include fields for a container identifier, the container file size, a file ready flag which indicates whether the container 38 is ready for signing, fields for indication whether the document container 38 is signable and the state (signed, unsigned, in progress) of the container. Further fields identify a version number, and the file name, name and file type and location.)
Regarding dependents claim 3, discloses all the features with respect to claim 1 as outlined above
Boemker teaches: receive as input a selection of an authorized party associated with the signature data item, (Boemker – [Col.14 lines 60-65] [Col. 15 lines 1-5] FIG. 11 As also shown in FIG. 11, the form is pre-approved on the signature line at 922. Where multiple signatories are required, each signatory may be separately and/or privately linked for execution of the document set. Where desired, multiple persons may sign concurrently on separately displayed, private versions of the document. That is, two signers may view a document simultaneously.)
and in response to receiving the signature data item and the authorized party selection, update the status tag associated with the one of the plurality of documents to indicate that the selected authorized party has signed the one of a plurality of document. (Boemker – [Col. 15 lines 49-52] [Col. 16 lines 1-7] FIG. 13 shows an exemplary user interface screen 940 that includes information pertaining to the status of a document. Such a document report as is shown in the screen 940 may be viewed by either or both a lender or a borrower. Status information may or may not also include information pertaining to other signatories of a given document.
Regarding dependents claim 5, discloses all the features with respect to claim 3 as outlined above
Boemker teaches: wherein the system is further configured to prevent uploading and storage of a signature data item designated as associated with an authorized party unless the user passes a predetermined security protocol associated with that authorized party. (Boemker – [Col. 7 lines 1-9] Fig. 9 interface to verify that a person. An authentication program 59 verifies that a user attempting to access server data is authorized as such. [Col. 14 lines 23-30] Each container 38 is linked to the authentication needed for the signers needed for the container, by a USignContainer…Authentication table 832. Each record in table 832 links a container to authentication information for a signer of the container, and includes field identifying the customer and user identifiers, the container identifier, and the authentication instance identifier linking that user, container and customer to an authentication instance record in table 828.)
Regarding dependents claim 6, discloses all the features with respect to claim 3 as outlined above
Boemker teaches: wherein the signature module is configured to prevent the ability to update a status tag associated with an authorized party unless the user passes a predetermined security protocol associated with that authorized party. (Boemker – [Col. 7 lines 1-9] Fig. 9 interface to verify that a person. An authentication program 59 verifies that a user attempting to access server data is authorized as such. [Col. 14 lines 23-30] Each container 38 is linked to the authentication needed for the signers needed for the container, by a USignContainerBorrowerAuthentication table 832. Each record in table 832 links a container to authentication information for a signer of the container, and includes field identifying the customer and user identifiers, the container identifier, and the authentication instance identifier linking that user, container and customer to an authentication instance record in table 828.)
Regarding dependents claim 9, discloses all the features with respect to claim 1 as outlined above
Boemker teaches: wherein the system is further configured to store in at least one data record in the database a corresponding at least one meta-tag data that refers to the location of the corresponding signature data item, (Boemker – [Col. 13 lines 36-56] Referring now to FIG. 8C, details on the storage of signature positions in a document can be explained. Specifically, records in the ApproveItDocumentType table 808 noted above, are linked in a one-to-many relationship with signature positions in the associated document, through the records in an ApproveItContract table 822. Records in the ApproveItTab table 824 identify specific locations in a document for signatures.)
and, upon receiving a command as input, to use the stored at least one meta-tags to generate a document file comprised of the signature pages of the at least one documents. (Boemker – [Col. 11 lines 39-45] All modified documents are stored as elements of one or more containers 38 at block 412. As represented by block 414, a loan officer or other designated person may at all times view the status of all documents and prints, as well as updates authentications, re-sends, emails and other client/server actions.)
Regarding dependents claim 10, 
Boemker teaches: wherein the system is further configured by logic to determine a data set comprised of a subset of the plurality of documents that are not associated with at least one signature data item and generate a document file comprised of all of the signature data items of the at least one documents that are referred to in the determined data set. (Boemker – [Col. 15 lines 49-52] [Col. 16 lines 1-7] FIG. 13 shows an exemplary user interface screen 940 that includes information pertaining to the status of a document. Such a document report as is shown in the screen 940 may be viewed by either or both a lender or a borrower. Status information may or may not also include information pertaining to other signatories of a given document. The document report displays the title name, version id, status and timestamp.)
Regarding dependents claim 13, discloses all the features with respect to claim 1 as outlined above
Boemker does not explicitly teaches: wherein the at least one data record is further comprised of a bookmark to the location in the first document referred to by the received location reference.
However, Petito teaches: wherein the at least one data record is further comprised of a bookmark to the location in the first document referred to by the received location reference. (Petito – [Col. 8 lines 33-34] The notes table 1026 (FIG. 10) would also have information related to a particular closing. [Col. 8 lines 61-63] Both user and system generates notes. [Col. 10 lines 45-50] Real Estate Closing Embodiment eSys manages interaction with user notes (exceptions) to keep the process moving forward via controlled web based client device. The addNoteWindow.asp contains code for the pop up add not window, stores user input note to the database.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker, Papa and Petito as both inventions relate to electronic document management. Adding the teaching of Petito provides Boemker and Papa with the ability to add note/alerts events in addition to a user signature and would result in an expected improvement to Boemker of flagging locations of missing signatures in a package of documents.
Regarding dependents claim 14, Boemker and Petito discloses all the features with respect to claim 1 as outlined above
Boemker does not explicitly teaches: wherein the at least one data record is further comprised of a bookmark to the location in the second document.
However, Petito teaches: wherein the at least one data record is further comprised of a bookmark to the location in the second document. (Petito – [Col. 8 lines 33-34] The notes table 1026 (FIG. 10) would also have information related to a particular closing. [Col. 8 lines 61-63] Both user and system generates notes. [Col. 10 lines 45-50] Real Estate Closing Embodiment eSys manages interaction with user notes (exceptions) to keep the process moving forward via controlled web based client device. The addNoteWindow.asp contains code for the pop up add not window, stores user input note to the database.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker, Papa and Petito as both inventions relate to electronic document management. Adding the teaching of Petito provides Boemker and Papa with the ability 
Regarding dependents claim 15, Boemker and Petito discloses all the features with respect to claim 1 as outlined above
Boemker does not explicitly teaches: wherein the output module is further adapted to sort the exception list in the order of the locations in the first document and automatically format the output document to list the exceptions in the sorted order.
However, Petito teaches: wherein the output module is further adapted to sort the exception list in the order of the locations in the first document and automatically format the output document to list the exceptions in the sorted order. (Petito – [Col. 15 lines 55-65] Fig. 19. Also available to the user, via a selection of the Notes icon 1618 in the Initial processing bar 1620, is a Notes/Status display as depicted in FIG. 19. In the scrollable Notes display window 1812 all file notes (system auto-generated and user input) are visible, sortable by category (e.g., Initial, Closing, Title, Post Closing) and preferably color-coded as to source and priority.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker, Papa and Petito as both inventions relate to electronic document management. Adding the teaching of Petito provides Boemker and Papa with the ability to add note/alerts events in addition to a user signature and would result in an expected improvement to Boemker of flagging locations of missing signatures in a package of documents.
Regarding dependents claim 16, Boemker and Petito discloses all the features with respect to claim 1 as outlined above
Boemker does not explicitly teaches: a review module that is adapted to receive a selection from a display of the first document and use the selection to determine one of the exceptions and display the text associated with the determined exception.
However, Petito teaches: a review module that is adapted to receive a selection from a display of the first document and use the selection to determine one of the exceptions and display the text associated with the determined exception. (Petito – [Col. 15 lines 55-65] Fig. 19. Also available to the user, via a selection of the Notes icon 1618 in the Initial processing bar 1620, is a Notes/Status display as depicted in FIG. 19. In the scrollable Notes display window 1812 all file notes (system auto-generated and user input) are visible, sortable by category (e.g., Initial, Closing, Title, Post Closing) and preferably color-coded as to source and priority.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker, Papa and Petito as both inventions relate to electronic document management. Adding the teaching of Petito provides Boemker and Papa with the ability to add note/alerts events in addition to a user signature and would result in an expected improvement to Boemker of flagging locations of missing signatures in a package of documents.
Regarding dependents claim 17, Boemker and Petito 
Boemker does not explicitly teaches: wherein the review module is further adapted so that the second user interface displays a hyperlink to a second document stored on the system and is adapted to receive a selection of such hyperlink in order that the second document is opened and displayed.
However, Petito teaches: wherein the review module is further adapted so that the second user interface displays a hyperlink to a second document stored on the system and is adapted to receive a selection of such hyperlink in order that the second document is opened and displayed. (Petito – [Col. 11 lines 24-29] Auto Communications--status and event driven auto-notifications, as employed in an aspect of the present invention, keep all parties to a transaction informed and involved in moving the transaction forward, and provide access to the transaction's documents, data and history, via hyperlinks to a Virtual File Folder.TM. on eSys Client Services.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker, Papa and Petito as both inventions relate to electronic document management. Adding the teaching of Petito provides Boemker and Papa with the ability to add note/alerts events in addition to a user signature and would result in an expected improvement to Boemker of flagging locations of missing signatures in a package of documents.

Claim(s) 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boemker in view of Papa in view of Petito as applied to claims 1-3, 5-6, 9-10, and 13-17 above, and further in view of Foygel et al. (US PAT: 7,895,166, Pub Date: Feb. 22, 2011 hereinafter "Foygel")
Regarding dependents claim 4, Boemker discloses all the features with respect to claim 3 as outlined above
Boemker does not explicitly teaches: wherein the system is further configured by logic to execute a query to determine which of the plurality of documents is not associated with at least one signature data item. 
However, Foygel teaches:  wherein the system is further configured by logic to execute a query to determine which of the plurality of documents is not associated with at least one signature data item. (Foygel – [Col. 17 lines 38-46]] Fig. 15 a web page useful for the management of documents entered into the document management system. With respect to the agreements page format, pull down menus 320, 322, 324 provide for the selection of the format for the agreement listings. The selections in the embodiment of FIG. 15 provide for viewing lists with all parties or only selected parties, with all status types or only selected status types and all document types or only selected document types.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker, Papa, Petito and Foygel as both inventions relate to electronic document management. Adding the teaching of Foygel provides Boemker with the ability to query events or status in regards to the transactions of a document and displaying in a user interface. Therefore, providing the benefit of filtering documents based on the status of the document.
Regarding dependents claim 7, Boemker discloses all the features with respect to claim 6 as outlined above
Boemker does not explicitly teaches: wherein the system is further configured by logic to execute a query to determine that all of the at least one of the plurality of documents is associated with at least one corresponding status data that indicates "signed" by the first and second authorized signatories corresponding to the at least one of the plurality of documents.
However, Foygel teaches: wherein the system is further configured by logic to execute a query to determine that all of the at least one of the plurality of documents is associated with at least one corresponding status data that indicates "signed" by the first and second authorized signatories corresponding to the at least one of the plurality of documents. (Foygel – [Col. 17 lines 38-46] Fig. 15 a web page useful for the management of documents entered into the document management system. With respect to the agreements page format, pull down menus 320, 322, 324 provide for the selection of the format for the agreement listings. The selections in the embodiment of FIG. 15 provide for viewing lists with all parties or only selected parties, with all status types or only selected status types and all document types or only selected document types.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Boemker, Papa, Petito and Foygel as both inventions relate to electronic document management. Adding the teaching of Foygel provides Boemker with the ability to query events or status in regards to the transactions of a document and displaying in a user 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-3pm, 6pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/CARL E BARNES JR/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177